DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on October 05, 2021 for application number 16/774,730. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. KR 10-2019-0076315 filed on June 26, 2019.

Election/Restrictions
Applicant’s election without traverse of Species A: [Figures 1-9B and claims 1-6] in the reply filed on October 05, 2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: “60” in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "100" and "300" have both been used to designate the “inner pipe” as per Figures 7A and Figure 7B.  Reference characters are correct in the description but just a typo in Figure 7B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: reference characters “60” in Figure 1 not mentioned in the description. 
Appropriate correction is required.





Disposition of Claims
     Claims 1-8 are pending in this application.
     Claims 7-8 are withdrawn from consideration.
     Claims 1-6 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regard to claim 6, the limitation "the longitudinal direction" in “…a third cover spaced apart from the second cover in the longitudinal direction of the inner pipe…”, lacks sufficient antecedent basis for this limitation in the claim.
In order to advance prosecution, said limitation will be interpret and read as “…a third cover spaced apart from the second cover in a longitudinal direction of the inner pipe…” as this is consistent with the Present Application Scope of the Invention and the claims on record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Grieswald – US 2016/0201621 A1).

With regard to claim 1, Grieswald (Please see Annotated Fig. 1 below) disclose:
A resonator (resonator 1) mounted on an intake system for supplying air to an engine of a vehicle to allow a given frequency in intake noise to be resonated to reduce the intake noise (Grieswald [0004]), the resonator (1) comprising:
an inner pipe (inner pipe 4) formed to a shape of a cylinder with 
an inner peripheral surface (450: Please see Grieswald Annotated Fig. 1 below) forming an internal space (1000: Please see Grieswald Annotated Fig. 1 below) and 
an outer peripheral surface (460: Please see Grieswald Annotated Fig. 1 below) and having
first openings (First openings 323: Please see Grieswald Annotated Fig. 1 below) penetrated into the outer peripheral surface (460) thereof from the inner peripheral surface (450
second openings (Second openings 523: Please see Grieswald Annotated Fig. 1 below) spaced apart from the first opening (323);
a first cover (L-shaped circumferential wall 12) coupled to the outer peripheral surface (460) of the inner pipe (4) in such a manner as to allow a first resonant space (second annular chamber 3) to be formed between the outer peripheral surface (460) of the inner pipe (4) and the inner peripheral surface (450) thereof, the first resonant space (3) communicating with the internal space (1000) of the inner pipe (4) through the first openings (323) and a volume of the first resonant space (3) being set to reduce a first frequency [1]; and
a second cover (U-shaped circumferential wall 6) coupled to the outer peripheral surface (460) of the inner pipe (4) in such a manner as to allow a second resonant space (first annular chamber 2) to be formed between the outer peripheral surface (460) of the inner pipe (4) and the inner peripheral surface (450) thereof, the second resonant space (2) communicating with the internal space (1000) of the inner pipe (4) through the second openings (523), and a volume of the second resonant space (2) being set to reduce a second frequency [1].
[1] Please note that claim 1 is directed to an apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2114]. Hence, the functional limitations “…being set to reduce a first frequency…” and “…being set to reduce a second frequency…” as shown above, which are narrative in form, have been given very little patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)
The prior art has been shown to be structurally capable of performing this/these function(s).


    PNG
    media_image1.png
    850
    1385
    media_image1.png
    Greyscale

Grieswald Annotated Fig. 1

With regard to claim 2, Grieswald disclose the resonator according to claim 1, and further on Grieswald also discloses:
wherein one side peripheral end (901: Please see Grieswald Annotated Fig. 1 above) of the inner pipe (4) communicates with a first pipe (801: Please see Grieswald Annotated Fig. 1 above) of the intake system for introducing external air, the other side peripheral end (902: Please see Grieswald Annotated Fig. 1 above) thereof communicates with a second pipe (802) for supplying the air to the engine, and the first cover (12) and the second cover (6) are formed of loop-shaped members adapted to insert the inner pipe (4).

With regard to claim 3, Grieswald disclose the resonator according to claim 1, and further on Grieswald also discloses:
wherein the first cover (12) and the second cover (6) are connected unitarily with each other along the outer peripheral surface (460) of the inner pipe (4) in a circumferential direction of the inner pipe (4) in such a manner as to have a shape of a loop, and the first cover (12) and the second cover (6) are divided by means of partition walls (ring-shaped side walls 10, 11).

With regard to claim 4, Grieswald disclose the resonator according to claim 2, and further on Grieswald also discloses:
wherein the first openings (323) and the second openings (523) have a shape of a slit (Grieswald [0033]: “The wall holes 23 are designed as slits in the exemplary embodiments of FIGS. 1 to 6”) extended in the circumferential direction of the inner pipe (4), and the first openings (323) and the second openings (523) are formed to allow at least one of the number of openings, the lengths of openings in the circumferential direction of the inner pipe (4), the widths and number of openings in a longitudinal direction (longitudinal axis 5) of the inner pipe (4) to be different from each other (Please see Grieswald Fig. 4 showing openings of different length/width).

With regard to claim 5, Grieswald disclose the resonator according to claim 3, and further on Grieswald also discloses:
wherein the first openings (323) and the second openings (523) have a shape of a slit (Grieswald [0033]: “The wall holes 23 are designed as slits in the exemplary embodiments of FIGS. 1 to 6”) extended in the circumferential direction of the inner pipe (4), and the first 323) and the second openings (523) are formed to allow at least one of the number of openings, the lengths of openings in the circumferential direction of the inner pipe (4), the widths and number of openings in a longitudinal direction (longitudinal axis 5) of the inner pipe (4) to be different from each other (Please see Grieswald Fig. 4 showing openings of different length/width).

With regard to claim 6, Grieswald disclose the resonator according to claim 2, and further on Grieswald also discloses:
a third cover (L-shaped circumferential wall 18) spaced apart from the second cover (6) in a longitudinal direction (longitudinal axis 5) of the inner pipe (4) and coupled to the outer peripheral surface (460) of the inner pipe (4) in such a manner as to allow a third resonant space (third annular chamber 17) to be formed between the outer peripheral surface (460) of the inner pipe (4) and the inner peripheral surface (450) thereof, the third resonant space (17) communicating with the internal space (1000) of the inner pipe (4) through third openings (Third openings 723: Please see Grieswald Annotated Fig. 1 above) formed on the inner pipe (4), and a volume of the third resonant space (17) being set to reduce a third frequency [1].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0245553 A1 – LEE [Wingdings font/0xE8] Figs. 4 and 7
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747